Citation Nr: 9933094	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for arrhythmia, claimed as 
secondary to medication prescribed as treatment for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for a cardiac condition claimed as secondary to service-
connected PTSD.  In a January 1998 statement of the case, 
this issue was framed as entitlement to service connection 
for arrhythmia as secondary to medication prescribed for 
service-connected PTSD.  


FINDINGS OF FACT

1.  The evidence shows that the veteran continued to 
experience arrhythmia and associated symptomatology (such as 
palpitations and chest pain) well after Nardil had been 
discontinued as treatment for his service-connected PTSD.  

2.  In the opinion of the VA examiner, the etiology of the 
veteran's arrhythmia is unclear, and there is no medical or 
evidence which suggests an etiological relationship between 
Nardil and the intermittent atrial arrhythmia from which the 
veteran currently suffers.  


CONCLUSION OF LAW

The preponderance of the available evidence weighs against a 
finding that the veteran's currently manifested arrhythmia is 
proximately due to or the result of medication prescribed as 
treatment for PTSD.  38 U.S.C.A. § 1110, 1131, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service-connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

38 U.S.C.A. § 1151 (West 1991) provides that a veteran who 
has been injured as the result of VA medical or surgical 
treatment, and not as a result of the veteran's own willful 
misconduct, shall be awarded compensation if that injury 
results in additional disability, in the same manner as if 
such disability were service-connected.

Evidence and Background

The veteran contends that he developed arrhythmia after 
taking Nardil, a medication which was prescribed by his VA 
physicians as treatment for PTSD, which was established as 
service-connected in 1997.   

VA treatment records and private medical reports indicate 
that numerous medications, including anti-depressants, have 
been prescribed for the veteran as treatment of psychiatric 
diagnoses such as depression and PTSD.  These records suggest 
that his medications were switched frequently due to his 
complaints of intolerable side effects.  Prescription of 
Nardil is first shown in October 1993, at which time 
medication dispensation records indicate that that an "MAO" 
would be tried based on the veteran's history.  In November 
1993, the dosage of Nardil was noted to be two 15 mg. doses 
taken at bedtime, followed by three 15 mg. doses at bedtime 
after 7 days.  In December 1993, the veteran complained of 
tachycardia.  

In January 1994, he indicated that he felt "lousy" and he 
complained of missing beats, chest aching, headaches, and 
shortness of breath.  At this time, Nardil was stopped the 
veteran's medication was changed.  A VA medical certificate 
shows that in January 1994, he sought treatment for 
palpitations and low blood pressure.  It was noted that he 
had started taking an MAOI (monoamine oxidase inhibitor) in 
November for depression, at which time the palpitations had 
started.  He reported that since being off of the Nardil for 
two weeks, he experienced almost hourly palpitations 
associated with shortness of breath and occasional chest 
burning.  The report shows a diagnostic impression of 
paroxysmal tachycardia, related to starting MAOI, now off.  

In February 1994, the veteran underwent extensive cardiac 
evaluation.  A holter monitor report (dated February 8, 1994) 
shows an interpretation of sinus rhythm with frequent atrial 
ectopy and short runs of atrial tachycardia.  It was noted 
that complaints of palpitations and shortness of breath were 
not consistently related to atrial ectopy.  The report of a 
February 24, 1994 exercise tolerance test shows that resting 
and exercise arrhythmia was present consisting of "PAD's," 
couplets, and short bursts of supraventricular tachycardia.  
Additional medications are shown to include Paxil (March 
1994), Doxepin (April 1994), and Divalproex (July 1994).  

In November 1994, it was noted that the veteran was currently 
hospitalized by VA for treatment for various diagnoses, 
including PTSD and major depression.  Additional diagnoses 
included arteriosclerotic heart disease with lower extremity 
claudication and peripheral vascular disease.  Since 
admission, he had been noted to have occasional irregular 
rhythm with decreased heart rates on several occasions, 
although EKG's had not noted arrhthymia and he had denied 
symptoms of episodes of arrhythmia.  It was noted that he had 
a history of arrhythmia starting in January 1994 while he was 
on Nardil (MAOI), and that 2 weeks after discontinuing that 
medication he still had symptoms of palpitations and pounding 
in the chest.  An assessment of peripheral vascular disease 
with history of benign dysrhythmia, now with intermittent 
asymptomatic arrhythmia, was given.  It was noted that 
medications included Clonidine, Diphenhydramine, Divalproex, 
Maalox, and Acetaminophen.  

In February 1995, the veteran complained that Effexor made 
his heart race.  A cardiac consultation report, dated 
February 9, 1995, shows that the veteran had been referred 
regarding an irregular rhythm.  The veteran reported 
"skipped beats" every now and then and he denied prolonged 
periods of palpitations.  He did not report any dizziness or 
syncope, and he denied other cardiopulmonary symptoms such as 
chest pain and shortness of breath.  It was noted that he 
seemed to think that since being taking off of antidepressant 
therapy one month before the frequency of the extra beats had 
diminished.  The report shows an assessment of gentleman with 
palpitations caused by frequent "PAD's."  It was noted that 
two previous Holter monitor evaluations had failed to show a 
consistent relationship between his symptoms and arrhythmia, 
and there could be a component of anxiety reaction to his 
symptoms.  In any case, the veteran was reassured that the 
nature of his arrhythmia was benign.  

VA medication records show a July 1997 notation to the effect 
that the veteran had been started on Metoprolol for 
arrhythmia and it was helping.  

On his VA Form 9 (substantive appeal), received in February 
1998, the veteran indicated his belief that the psychiatric 
outpatient clinic had prescribed a medication (MAO inhibitor 
"Nardil") which caused an arrhythmia where none had existed 
previously.  He also stated that he was currently taking a 
"beta blocker" (metapropyl tartrate) to relieve symptoms 
including a burning sensation and aching feeling caused by 
arrhythmia.  

In May 1998, the veteran was afforded a VA compensation and 
pension examination for the purpose of determining the 
etiology of his currently manifested arrhythmia.  On the 
examination report, the examiner discussed the pertinent 
cardiac history, apparently as reported by the veteran and as 
found in documentation contained in the claims folder.  
Cardiovascular examination was essentially normal, with 
regular rate and rhythm, normal S1 and S1, normal aortic 
pulsation, and no murmurs, rubs, or gallops.  The examiner 
provided an impression of intermittent atrial arrhythmia.  

The VA examiner commented that although this arrhythmia was 
benign, the symptoms of palpitations, shortness of breath, 
and worsening anxiety may be caused or worsened as a result.  
It was further noted that the etiology of the arrhythmia was 
unclear, and although the veteran felt that the medication 
Nardil was responsible for precipitating his arrhythmia, 
Holter monitors have shown that the condition persists 
despite being taken off this medication.  


Analysis

Upon review of the record, the Board has concluded that the 
preponderance of the available evidence weighs against a 
finding that the veteran's currently manifested arrhythmia is 
proximately due to or the result of medication which was 
prescribed as treatment for his service-connected PTSD.  
Specifically, the record lacks objective evidence which 
suggests that the intermittent atrial arrhythmias from which 
the veteran currently suffers are etiologically related to 
Nardil which was prescribed for treatment of PTSD for a 
period of approximately 3 months between October 1993 and 
January 1994.  

The record shows that although the veteran initially 
complained of tachycardia while taking Nardil in December 
1994, he continued to experience arrhythmia and symptoms of 
palpitations and chest pain well after the drug had been 
discontinued.  According to the 1998 VA examiner, Holter 
monitors show that this condition persists despite the fact 
that he was taken off of Nardil.  Furthermore, the VA 
examiner did not provide an opinion that the currently 
manifested diagnosis of intermittent atrial arrhythmia is 
related to the prescription of Nardil-rather, the examiner 
characterized the etiology of this disorder as unclear.  In 
the Board's view, therefore, there is no evidence to suggest 
a positive etiological relationship between the use of Nardil 
as treatment for PTSD and the subsequent development of an 
arrhythmia.  

On weighing the available evidence, the Board has found that 
there is an absence of medical documentation, to include a 
medical opinion, which provides support or corroboration for 
the veteran's contention that his arrhythmia is related to 
the prescription of Nardil.  As a layman the appellant is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Although the veteran has a 
strong belief that his arrhythmia was caused by Nardil, the 
Board is unwilling to base a grant of service connection 
solely on the veteran's subjective contentions, especially in 
light of the absence of corroborating medical information or 
evidence.  

In light thereof and upon careful examination of the 
evidence, the Board has concluded that the preponderance of 
the evidence is unfavorable to the veteran's claim.  The 
Board also finds that the medical evidence fails to 
demonstrate evidence of additional disability arising from VA 
medical treatment, such that a grant of service connection 
would be warranted under the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999).  See also 38 C.F.R. § 3.358 (1999), 
and Jones v. West, 12 Vet.App. 460 (1999).  The doctrine of 
reasonable doubt has been considered, however, that doctrine 
is not for application as the preponderance of the evidence 
is unfavorable to the veteran's claim.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  
Accordingly, service connection is denied for arrhythmia 
claimed as secondary to medication prescribed as treatment 
for service-connected PTSD.  









ORDER

Service connection is denied for arrhythmia, claimed as 
secondary to medications prescribed as treatment for service-
connected PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

